UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7782



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELLES DION JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-87-38; CA-87-85)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelles Dion Jackson, Appellant Pro Se. Henry Edward Hudson, REED,
SMITH, HAZEL & THOMAS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelles Dion Jackson seeks to appeal the district court’s

order recharacterizing his motion brought pursuant to Fed. R. Crim.

P. 35(a) as a 28 U.S.C. § 2255 motion and dismissing it as untimely

and successive.     We have reviewed the record and the district

court’s opinion and conclude that Jackson’s motion was properly

recharacterized as one arising under § 2255.*           See Hill v. United

States, 368 U.S. 424, 430 (1962).

           An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or


      *
      It is well established that a motion brought pursuant to Fed.
R. Crim. P. 35(a) is limited to the correction of an illegal
sentence.   Hill v. United States, 368 U.S. 424, 430 (1962).      A
sentence is illegal if the punishment meted out was in excess of
that prescribed by the relevant statutes, multiple terms were
imposed for the same offense, or the terms of the sentence itself
were legally or constitutionally invalid in any other respect. We
have interpreted Hill’s third basis for a Rule 35(a) motion,
sentences that are legally or constitutionally invalid in any other
respect, to implicate only sentences that are “ambiguous or
internally contradictory.” United States v. Pavlico, 961 F.2d 440,
443 (4th Cir. 1992).    Jackson’s allegations do not meet any of
these requirements.

                                   - 2 -
wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Jackson   has   not   made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented     in   the

materials      before   the    court    and    argument    would   not    aid   the

decisional process.

                                                                         DISMISSED




                                       - 3 -